UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JAVIER BELTRAN,

                                       Movant,                         16 Civ. 4452 (PAE)
                        -v-
                                                                      11 Cr. 1032-60 (PAE)
 UNITED STATES OF AMERICA,
                                                                           ORDER
                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

        The Court has received the December 17, 2019 letter from counsel for Javier Beltran,

Dkt. 2464, asking that the court reconsider its October 10, 2019 order, Dkt. 2435, denying

Beltran's petition to vacate Count One of the superseding information to which Beltran pled

guilty. While Beltran's motion for reconsideration is untimely, the Court, in the interest of

assuring a correct result, would welcome a response from the Government, specifically focused

on whether Beltran's predicate offense (murder in aid ofracketeering) is a crime of violence

under 18 U.S.C. § 16(a). The Government's response is due January 8, 2020. The Court does

not invite a reply.

        SO ORDERED.




                                                             United States District Judge
Dated: December 18, 2019
       New York, New York
